UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-2335



JONATHAN MCCANTS,

                                               Plaintiff - Appellant,

          versus

VISION CABLE; FEDERAL COMMUNICATIONS COMMISSION,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (CA-94-1161-3-10-BD)


Submitted:   January 18, 1996              Decided:   January 31, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed in part and dismissed in part by unpublished per curiam
opinion.

Jonathan McCants, Appellant Pro Se. Harry B. Burchstead, SCHWARTZ,
MCLEOD, DURANT & BURCHSTEAD, Sumter, South Carolina; Terri Hearn
Bailey, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Caro-
lina; Gregory Michael Christopher, FEDERAL COMMUNICATIONS COMMIS-
SION, Washington, D.C., for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his mo-

tion to reconsider the court's dismissal of one Defendant upon the

magistrate judge's recommendation and denying Appellant's motion

for a preliminary injunction. This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (1988), and certain
interlocutory and collateral orders, 28 U.S.C. § 1292 (1988); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Industrial Loan Corp., 337
U.S. 541 (1949). The portion of the district court's order denying

Appellant's motion to reconsider is neither a final order nor an

appealable interlocutory or collateral order. Thus, we dismiss this
portion of the appeal for lack of jurisdiction because the order is

interlocutory and not appealable.

     But the denial of preliminary injunctive relief may be imme-
diately appealed. See 28 U.S.C. § 1292(a) (1988). Our review of the

record and the district court's opinion accepting the magistrate

judge's recommendation discloses that this portion of the appeal is

without merit. Accordingly, finding no abuse of discretion, we
affirm this portion of the appeal.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                           AFFIRMED IN PART AND DISMISSED IN PART



                                2